LAW OFFICE OF MICHAEL J. TAUGER 5445 DTC Parkway, Suite 520 Greenwood Village, Colorado 80111 Telephone: (303) 713-0363 Facsimile: (720) 489-1587 E-Mail: mjt@taugerlaw.com March 16, Via Facsimile: (202) 772-9220 Mellissa Duru Division of Corporation Finance United States Securities and Exchange Commission Mail Stop Washington, D.C. 20549 Re: Platina Energy Group, Inc. Preliminary Information Statement filed on Schedule 14C Filed December 21, 2007 Schedule 14C/A filed January 11, 2008 File No. 0-28335 Dear Ms.
